DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 This is a NON-FINAL OFFICE ACTION in response to the Amendment/ Remarks filed with an RCE on 02/28/2022.
Claims 5, 6, and 13-16 have been canceled. 
Claims 1-4 and 7-12 are pending in the present application of which claims 1 and 8 are independent. 

Continuity/priority Information  
The present Application 16794850, filed 02/19/2020 claims foreign priority to REPUBLIC OF KOREA Application 10-2019-0090720, filed 07/26/2019.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/28/2022 has been entered.

 
Response to Arguments
Applicant's arguments, see Amendment/ Remarks filed on 02/28/2022, with respect to the rejection of Claims 1-4 and 7-12  under 35 U.S.C. 102(a)(1) as being anticipated by Ackaret et al. (U.S. Pub. No. 20150143054), have been fully considered but they are not persuasive, as set forth in the present office action.
Rejection of Claims, under 35 U.S.C. 112, first paragraph, for the introduction of new matter, is withdrawn since the new matter has been cancelled from the Claims.  
Applicant argues that  Ackaret merely discloses tracking the number of errors associated with a memory page in a particular rank in a memory module. Applicant further argues that in Ackaret the term "rank" does not refer to an ascending or descending order of the error count table (230) rather the term "rank" appears to be referencing a block or area of data that is created using some, or all, of the memory chips on a module.   There is no disclosure in Ackaret of performing a test read operation, much less, "performing the test read operation based on the order of the priority”.
 In response to Applicant arguments, the term "ranking" is inherently associated with a higher or lower number in an ascending or descending order. According to Wikipedia, a ranking is a relationship between a set of items such that, for any two items, the first is either "ranked higher than", "ranked lower than" or "ranked. 
  In Ackaret, Par. [0024] FIG. 2, tracking (204) the number of errors associated with a memory page (224, 226, 228) may be carried out through the use of an error count table (230) or other data structure. In such an example, the error count table (230) may include entries for one more of the memory pages (224, 226, 228). Each entry in the error count table (230) may also include a counter identifying the number of errors associated with one or more of the memory pages (224, 226, 228). 
 For example, in Ackaret, on page 4, TABLE 1, Error Count Table [0033] includes four columns: 1) a `Page Number` column that identifies a particular memory page (1-7) listed in the ascending order, 
2) `Short Term Errors` column that identifies the number of short-term errors (12-1) listed in the descending order associated with a particular memory page, and 
3) Long Term Errors` column that identifies the number of long-term errors (122-2) associated with a particular memory page, listed in the descending order. 
Clearly, the term "ranking" in Ackaret refers to an ascending or descending order  of Short / Long Term number of Errors associated with the corresponding pages.
In response to Applicant arguments, that there is no disclosure in Ackaret of performing a test read operation, Ackaret in Par. [0024], FIG. 2 includes tracking (204), by the page management module (202), a number of errors associated with a memory page (224, 226, 228). Clearly, prior to tracking one must read data from the page in order to determine the errors associated with the memory page.  
 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-4 and 7-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claims 1, and 8, the limitation “wherein the controller controls the read disturbance test component such that a read disturbance test operation is terminated when a specific amount of time lapses, and the previously terminated read disturbance test operation is resumed during an idle time or a set time after the accumulated error bit information are temporarily stored”.   
There is lack of antecedent basis for expression “the previously terminated read disturbance test operation is resumed”. It is unclear how one of ordinary skill in the art is able to determine the timing sequence of events based on the resumption of the  previously terminated read disturbance test operation. The Claim limitations are incomprehensible thus unable for one of ordinary skill in the art to particularly point out and distinctly claim the subject matter. 

Claim - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4 and 7-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ackaret et al. (U.S. Pub. No. 20150143054) Pub. Date: May 21, 2015. 
Regarding independent Claims 1, and 8, Ackaret discloses methods, and apparatuses for managing faulty memory pages in a computing system, comprising:
a memory device having a plurality of pages to store data;
[0012] In the example of FIG. 1, RAM (168) may be embodied as a dual in-line memory module (`DIMM`) that includes a series of dynamic random-access memory integrated circuits. RAM (168) may be segmented into a plurality of pages (224, 226, 228). Each page (224, 226, 228) represents a fixed-length contiguous block of virtual memory that is supported by the underlying physical memory.
a controller (page management module (202), FIG. 1) for selecting error-prone pages each having a number of errors, which exceeds a threshold: 
[0013] Stored in RAM (168) is a page management module (202), a module of computer program instructions for managing faulty memory pages in a computing system. The page management module (202) of FIG. 1 may be configured to manage faulty memory pages in a computing system by tracking a number of errors associated with a memory page (224, 226, 228). Tracking the number of errors associated with a memory page (224, 226, 228) may be carried out through the use of an error count table (230) or other data structure.
[0030] The example method of FIG. 3, includes tracking (204) a number of errors associated with a memory page (224, 226, 228), determining (206) whether the number of errors associated with the memory page (224, 226, 228) exceeds a predetermined threshold,
ranking the error-prone pages based on the numbers of errors; [0031] In the example method of FIG. 3, receiving (302) an indication that an error has occurred at a particular memory page (224) may therefore include receiving a page number identifying the particular memory page (224), receiving an identification of a particular rank in a memory module that the particular memory page (224) corresponds to, and so on. See TABLE 1, Error Count Table. 2) a Short Term Errors` column that identifies the number of short term errors associated with a particular memory page, 3) a `Long Term Errors` column that identifies the number of long term errors associated with a particular memory page, corresponding to “ranking” based on numbers of errors.
accumulating the number of errors for each of the plurality of pages across all of the specific memory blocks;
[0024] The example method of FIG. 2 includes tracking (204), by the page management module (202), a number of errors associated with a memory page (224, 226, 228). [0026] The example method of FIG. 2 also includes determining (206), by the page management module (202), whether the number of errors associated with the memory page (224, 226, 228) exceeds a predetermined threshold.
a read disturbance test operation is terminated when a specific amount of time lapses, and  in view of 35 U.S.C. 112(b), second paragraph, as being indefinite.
Par. [0029] The example method of FIG. 2 also includes generating (220), by the page management module (202), a predictive failure alert. A predictive failure alert represents an alert sent to a system administrator or other administrative entity indicating that the memory page (224) that has generated a number of errors that exceeds a predetermined threshold is in need of servicing. In the example method of FIG. 2, generating (220) a predictive failure alert is carried out in response to determining that the memory page has not (218) been successfully retired.  

Regarding Claims 2, 3, 9, 10, Ackaret discloses acquiring the number of errors of each of the plurality of pages and an error management component suitable for performing the selecting and the ranking;
Tracking the number of errors associated with a memory page (224, 226, 228) may be carried out through the use of an error count table (230) or other data structure. In such an example, the error count table (230) may include entries for one more of the memory pages (224, 226, 228).
[0013] Stored in RAM (168) is a page management module (202), a module of computer program instructions for managing faulty memory pages in a computing system. The page management module (202) of FIG. 1 may be configured to manage faulty memory pages in a computing system by tracking a number of errors associated with a memory page (224, 226, 228).

Regarding Claim 4, 11, Ackaret discloses controller terminates an operation of the read disturbance test; The example method of FIG. 3 is similar to the example method of FIG. 2 as it also includes tracking (204) a number of errors associated with a memory page (224, 226, 228), determining (206) whether the number of errors associated with the memory page (224, 226, 228) exceeds a predetermined threshold, attempting (212) to retire the memory page, determining (214) whether the memory page has been successfully retired, and generating (220) a predictive failure alert.
1-4 and 7-12  
Regarding Claims 7, 12, Ackaret discloses an ascending or descending order based on the accumulated numbers of the errors; See TABLE 1, Error Count Table. 2) a Short Term Errors` column that identifies the number of short term errors associated with a particular memory page, 3) a `Long Term Errors` column that identifies the number of long term errors associated with a particular memory page, corresponding to “ranking” ascending or descending.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES C KERVEROS whose telephone number is (571)272-3824. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, APRIL Y BLAIR can be reached on (571) 270-1014. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JAMES C KERVEROS/Primary Examiner, Art Unit 2111                                                                                                                                                                                                        
Date: June 22, 2022
Non-Final Rejection 20220616
 
U.S. Patent and Trademark Office 
Tel. (571) 272-3824.
Email: james.kerveros@uspto.gov